WELLIVER, Judge,
dissenting.
I respectfully dissent.
If this appellant does not have standing to challenge the constitutionality of the manufacturers’ tax law, §§ 150.300-.370, RSMo 1978, because he is not adversely affected by others receiving the benefit of the “in lieu of” provision, then who will ever have standing to challenge this statute? Certainly those who benefit from the more favorable “in lieu of” provisions will not assert their right to challenge the constitutionality of those statutes, nor will the taxing authority who collects under the manufacturers’ tax law.
*208It is apparent that appellant is an aggrieved taxpayer with standing to proceed in this action.
A taxpayer may institute a suit against a governmental unit to seek relief for an alleged illegal or improper act. See Newmeyer v. Missouri & M.R.R. Co., 52 Mo. 81 (1873). “The rationale for such rule is that a taxpayer has an ‘equitable ownership’ of public funds and any illegal expenditure of such funds will subject the taxpayer to a liability to ... ‘replenish any deficiency resulting from misappropriation.’ ” Collins v. Vernon, 512 S.W.2d 470, 413 (Mo.App.1974) (citing Everett v. County of Clinton, 282 S.W.2d 30, 35 (Mo.1955)).
“To establish his standing by virtue of his status as a taxpayer of a governmental unit, the taxpayer must show some injury and damage to himself in that capacity.” Sommer v. City of St. Louis, 631 S.W.2d 676, 679-80 (Mo.App.1982) (citing Collins v. Vernon, 512 S.W.2d at 473). “The injury may be alleged and proved in the form of an ‘increased tax burden,’ which the taxpayer claims will result from the governmental acts challenged.” Sommer, 631 S.W.2d at 679; See also Hight v. City of Harrisonville, 41 S.W.2d 155 (Mo. banc 1931); Castilo v. State Highway Comm., 279 S.W. 673 (Mo. banc 1925); Collins, 512 S.W.2d at 473. Failure to allege such an increase is not necessarily fatal to the establishment of standing to sue as a taxpayer, Castilo, 279 S.W. 673 (Mo. banc 1925), for “the court may look beyond the petition to determine if the ultimate fact of damages arises as a necessary conclusion from facts stated in the petition.” Sommer, 631 S.W.2d at 679 (citing Collins, 512 S.W.2d at 474). “The court may infer that the allegedly unconstitutional act requires an expenditure of public funds to be supplied by taxpayers, and so find that the plaintiff has standing.” Sommer, 631 S.W.2d at 680 (citing Russell v. Callaway County, 575 S.W.2d 193, 195-96 (Mo. banc 1978) and Collins, 512 S.W.2d at 474)).
“For the purpose of analysis of standing ... a granting of a tax exemption does not differ significantly from an expenditure of public funds, since in either case the conduct complained of could result in the treasury’s containing less money than it ought to.” Sommer, 631 S.W.2d at 680. See also Curchin v. Missouri Indus. Dev. Bd., 722 S.W.2d 930 (Mo. banc 1987). Therefore, when a plaintiff alleges in his petition that a state’s power to tax under certain “in lieu of” standing has been exercised unconstitutionally, we look to see whether a loss of revenue to the state “arises as a necessary conclusion from facts stated in the petition” in order to determine whether this plaintiff has alleged an injury giving him standing to sue. See also Sommer, 631 S.W.2d at 680.
A net loss of revenue to the state coffer is a necessary result of the “in lieu of” taxes. Therefore, appellant, a taxpayer who must replenish the coffer, has established his standing to sue under Missouri law as a taxpayer adversely affected by the statutes at issue herein.
If the credit union “in lieu of” law is unconstitutional, Arsenal Credit Union v. Giles, 715 S.W.2d 918 (Mo. banc 1986), then all similar “in lieu of” taxing laws, not only as they relate to the personal property tax but also as they relate to income tax, are likewise unconstitutional. In view of this Court’s decision in Arsenal Credit Union, I believe that the statute at issue herein should be held to be unconstitutional.